In a matrimonial action in which the parties were divorced by judgment dated December 20, 2001, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Spolzino, J.), entered June 10, 2003, as, upon the denial of his motions for a downward modification of his child support obligations, is in favor of the defendant and against him in the principal sum of $58,969.10.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
“Absent a showing of an unanticipated and unreasonable change in circumstances, the support provisions of the agreement should not be disturbed” (Matter of Boden v Boden, 42 NY2d 210, 213 [1977]). Moreover, where the application is one for downward modification of child support, such a change in circumstances must be substantial (see Beard v Beard, 300 AD2d 268 [2002]). Here, the plaintiff failed to make a prima facie showing of such a change. Therefore, the denial of his motions without first conducting hearings was proper (see Roshevsky v Roshevsky, 267 AD2d 293, 294 [1999]; Mitchell v Mitchell, 170 AD2d 585 [1991]; Nordhauser v Nordhauser, 130 AD2d 561, 562 [1987]).
The plaintiffs remaining contentions are without merit. H. Miller, J.E, Luciano, Rivera and Lifson, JJ., concur.